DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 10/27/2021. Claims 1, 2, 9 and 17 were amended. No claims were newly added. Claim 16 is canceled.

Claim Objections
Claims 1 and 2 are objected to for reciting the limitation “the first interlock component” and “the second interlock component” which lack antecedent basis in the claim. Note that claim 1 has recited “a first interlocking component” and “a second interlocking component”. Thus, claim 1 should be corrected to provide antecedent basis for the claim terms. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, and all claims depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Regarding claim 2, it is not known how the first interlock component and the second interlock component can each comprise the claimed engagement feature in one of the rearward body or the forward body; a cam surface and a resilient member which is deflected by the cam surface. Claim 1, upon which claim 2 depends, recites that the first interlocking component is “on the forward body” and the second interlocking component is “on the rearward body”. Thus, it is not clear how, for example, the first interlocking component and the second interlocking component could comprise an engagement feature that is “in one of the rearward body or the forward body” as recited in claim 2, since claim 1 has already recited that the first interlocking component must be on the forward body and the second interlocking component must be on the second body. Further, claim 2 is not clear as to whether the first interlocking component or the second interlocking component each comprise a cam surface and a resilient member or whether only one interlocking component comprises one or more of these features.
For the purpose of examination, claim 2 will be interpreted such that the first interlocking component comprises an engagement feature in the forward body, and the second interlocking component comprises an engagement feature on the rearward body. The cam surface may only be located on the interlocking component that is able to move into alignment with the engagement feature on either the rearward or forward body. The resilient member may only be located so as to correspond with the location of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemp et al (U.S. Pub. 2013/0190722 A1, hereinafter “Kemp”).
Regarding claim 1, Kemp discloses an injection device for delivering a dose of medicament from a syringe, the injection device comprising: 
a housing comprising a forward body 2 (Fig. 1a) and a rearward body 12 (Fig. 1a), the forward body and the rearward body being axially moveably interconnected (as illustrated by the motion in Figs. 1-5); 
a drive mechanism (including at least carrier 7, drive spring 8 and plunger 9; see para [0074] and Fig. 1a) comprising a plunger 9 and arranged to deliver a dose from the syringe when the injection device is in use; 

an interlock having:
a locked position in which activation of the drive mechanism, by the trigger, is prevented (para [0064]; in the locked position the clips 16 are outwardly supported by respective second bosses 18 in the trigger sleeve 12 to prevent the clips from flexing outward and disengaging the carrier 7 from chassis 2);
and an unlocked position in which the drive mechanism may be activated, the interlock being moved to the unlocked position by relative axial movement of the forward body and the rearward body caused by the injection device being urged against an injection site (para [0066]); and 
an interlock hold arrangement comprising a first interlocking component 16 on the forward body 2 and a second interlocking component (such as a boss 18) on the rearward body 12,
the relative axial movement of the forward body and the rearward body moving the first interlocking component on the forward body into alignment with the second interlocking component on the rearward body, such that the first interlocking component moves from a non-engaged position to an engaged position with the second interlocking component (as can be seen in Figs. 3-7, the boss 18 is disengaged with the first interlocking component 16, and relative axial movement to move the device back to its unlocked position causes the interlocking components to be re-engaged), and

Regarding claim 2, Kemp discloses that the first and second interlock components comprise: 
an engagement feature, e.g., a recessed shoulder formed by the rearward edge of boss 18, in one of the rearward body or the forward body (i.e., the rearward body 12); 
a cam surface (such as a ramped surface of a shroud assembly 7; para [0073]), fixed relative to the forward facing skin abutment surface of the injection device, which moves into alignment with the engagement feature when the interlock is in the unlocked position (paras [0065] and [0070]-[0073]); and 
a resilient member 16 (Fig. 1a) which is deflected by the cam surface so as to provide a holding engagement with the engagement feature (para [0064], [0073]).
Regarding claim 3, Kemp discloses that the resilient member is deflected radially outwardly into the holding engagement with the engagement feature (para [0064]).

Regarding claim 5, Kemp discloses that the resilient member comprises a flexible tongue (i.e., a resilient clip 16) formed in a side wall of the forward body.
Regarding claim 6, Kemp discloses that the engagement feature comprises a cutout or recess (see above with respect to claim 2).
Regarding claim 7, Kemp discloses that the flexible tongue (i.e., clip 16) extends from a rearward end and is fixed relative to the forward body, to a free forward end which may be resiliently deflected by the cam surface, when the injection device is in use (see Figs. 6A-7A and para [0073] describing the cam surface deflecting the clips 16).
Regarding claim 8, Kemp discloses a shroud assembly 7 at a forward end of the injection device (Fig. 1A).
Regarding claim 9, Kemp discloses that the shroud assembly is subjected to a forward bias and moves rearwardly in response to the forward facing skin abutment surface being pressed against an injection site (as illustrated by the motion in Figs. 1-4).
Regarding claim 10, Kemp discloses that the forward bias moves the shroud assembly to a forward position in response to relief of pressure urging the forward facing skin abutment surface against an injection site (paras [0072]-[0073]).

Regarding claim 12, Kemp discloses that the interlock hold arrangement is released by forward movement of the shroud assembly caused by the relief of pressure urging the forward facing skin abutment surface against an injection site (para [0073]).
Regarding claim 13, Kemp discloses that the interlock hold arrangement is a first interlock hold arrangement, and 
Wherein the injection device further comprises a second interlock hold arrangement which is radially opposed to the first interlock hold arrangement (i.e., a second clip 16 of the pair of radially opposed clips), the second interlock hold arrangement comprising a third interlocking component on the forward body and a fourth interlocking component on the rearward body (i.e., the second clip 16 of the pair of radially opposed clips comprises the same configuration of interlocking components on the forward and rearward bodies as are present on the first clip 16, that is, the resilient member and corresponding recess). 
Regarding claim 14, Kemp discloses that the rearward body is arranged to be held by a user during use and to move forwardly relative to the forward body when the injection device is pressed against the injection site (paras [0070]-[0073]).
Regarding claim 15, Kemp discloses that the trigger comprises a button associated with the rearward body (para [0053]).
Regarding claim 17, Kemp discloses that the forward facing skin abutment surface is be provided by a forward face of the shroud assembly (i.e., the bottom edge .

Response to Arguments
Applicant's arguments filed 02/01/2019 have been fully considered.
The rejection over Hourmand et al (U.S. Pub. 2014/0135705 A1) has been withdrawn in consideration of Applicant’s amendment.
However, the rejection over Kemp has been maintained.
Applicant argued that in Kemp, the first and second interlocking components are aligned and engaged with one another in the “as-delivered state” (Fig. A) and upon initiation of injection (Fig. 2A). However, as noted above, relative movement between the forward and rearward bodies caused by the injection device being urged against an injection site may occur outside of these two states. For instance, relative axial movement of the forward body and the rearward body may occur by moving the first interlocking component on the forward body into alignment with the second interlocking component on the rearward body, such that the first interlocking component moves from a non-engaged position to an engaged position with the second interlocking component (as can be seen in Figs. 3-7, the boss 18 is disengaged with the first interlocking component 16, and relative axial movement to move the device back to its unlocked position causes the interlocking components to be re-engaged).
For this reason, the rejection is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/26/2022